DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments to the claims filed with the response dated 19 May 2022 have been entered for consideration and are found to overcome the prior art rejection of record. The prior art rejection of record is therefore withdrawn from consideration.
Upon performing updated search and consideration of applicant’s newly amended claims, new art was uncovered and new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 10-19 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ferreira et al (WO 2019/239390A1).

Regarding claim 1 Ferreira discloses an electricity-generating surface of a cargo carrying vehicle designed to transport cargo on land to a destination, the cargo carrying vehicle including one or more electrical components or systems (Pages 33-34 and 49-50 of Specification and Figs. 11 and 22 see: non-rigid photovoltaic device 100 built into tarpaulin, cover or canopy 1100 of a truck and non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where the power from non-rigid photovoltaic device 100 is used to power electronic components or charge the battery of the vehicle), comprising: 
at least one surface of or attachable to the cargo carrying vehicle (Pages 33-34 and 49-50 of Specification and Figs. 11 and 22 see: a tarpaulin, cover or canopy 1100 of a truck and an awning of a vehicle 2200); 
a conformal organic photovoltaic device applied and conformed to the at least one surface (Pages 6-7, 33-34, and 49-50 of Specification and Figs. 1, 11 and 22 see: non-rigid photovoltaic device 100 built into tarpaulin, cover or canopy 1100 of a truck and non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where non-rigid photovoltaic device 100 comprises at least one organic photovoltaic device 106 and is flexible to allow it to conform to a particular surface shape) and configured with electrical connections to supply power for the one or more electrical components or systems the cargo carrying vehicle (Pages 49-50 of Specification and Fig. 22 see: non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where the power from non-rigid photovoltaic device 100 is used to power electronic components or charge the battery of the vehicle and thus necessarily includes the electrical connections to supply power to these systems and components).  

Regarding claim 2  Ferreira discloses the electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is configured to be applied and conformed to the at least one surface of the cargo carrying vehicle by coating the conformal organic photovoltaic device onto the at least one surface of the cargo carrying vehicle (Page 54 of Specification, see: the organic photovoltaic layer can be applied by a continuous coating process).  

Regarding claim 6 Ferreira discloses the electricity-generating surface of claim 1, further comprising: a pressure-sensitive adhesive on the conformal organic photovoltaic device, wherein the conformal organic photovoltaic device is configured to be applied and conformed to the at least one surface of the cargo carrying vehicle by adhering and conforming the pressure-sensitive adhesive of the conformal organic photovoltaic device onto the at least one surface of the cargo carrying vehicle (Pages 6-7 and 11 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with fabric adhesive layer 104 which is a pressure sensitive adhesive (PSA) adhering the organic photovoltaic device 106 onto a substrate 102).  

Regarding claim 7 Ferreira discloses the electricity-generating surface of claim 6, wherein the pressure-sensitive adhesive of the conformal organic photovoltaic device is configured to be adhered and conformed directly onto the at least one surface of the cargo carrying vehicle (Pages 6-7 and 11 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with fabric adhesive layer 104 which is a pressure sensitive adhesive (PSA) directly adhering the organic photovoltaic device 106 onto the substrate 102).  

Regarding claim 8 Ferreira discloses the electricity-generating surface of claim 6, wherein the pressure-sensitive adhesive of the conformal organic photovoltaic device is configured to be adhered and conformed directly onto the at least one surface of the cargo carrying vehicle such that a topography of the conformal organic photovoltaic device conforms to a topography of the at least one surface of the cargo carrying vehicle (Pages 6-7 and 11 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with fabric adhesive layer 104 which is a pressure sensitive adhesive (PSA) adhering the organic photovoltaic device 106 directly onto the substrate 102 to conform to the shape of the surface).  

Regarding claim 10 Ferreira discloses the electricity-generating surface of claim 1, wherein a topography of the at least one surface of the cargo carrying vehicle includes at least one planar surface (Pages 6-7, 49-50 of Specification and Figs. 1, and 22 see: non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where the awning as deployed has a flat surface shape).  

Regarding claim 11 Ferreira discloses the electricity-generating surface of claim 1, wherein a topography of the at least one surface of the cargo carrying vehicle includes at least one curved surface (Pages 6-7, 33-34, and 49-50 of Specification and Figs. 1, 11 and 22 see: non-rigid photovoltaic device 100 built into tarpaulin, cover or canopy 1100 of a truck and non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where the tarpaulin, cover or canopy 1100 has a curved surface, and the awning of a vehicle 2200 has a curved surface while rolling and unrolling).  

Regarding claim 12 Ferreira discloses the electricity-generating surface of claim 1, wherein a topography of the at least one surface of the cargo carrying vehicle includes a combination of at least one planar surface and at least one curved surface (Pages 6-7, and 49-50 of Specification and Figs. 1 and 22 see: the non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where the awning can be rolled and extended flat, thus the non-rigid photovoltaic device 100 is conformed to a topography of a combination of a planar surface and a curved surface during rolling and unrolling).  

Regarding claim 13 Ferreira discloses the electricity-generating surface of claim 1, wherein the at least one surface of the cargo carrying vehicle is a non-transparent surface (Pages 6-7, and 18 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with substrate 102 can be opaque (sunlight blocking awning)).  

Regarding claim 14 Ferreira discloses the electricity-generating surface of claim 1, wherein the at least one surface of the cargo carrying vehicle is one of a transparent surface and a semi-transparent surface (Pages 6-7, and 18 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with substrate 102 can be made transparent or semitransparent).  

Regarding claim 15 Ferreira discloses the electricity-generating surface of claim 14, wherein the conformal organic photovoltaic device is semitransparent  (Pages 6-7 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 can be semi-transparent).  

Regarding claim 16 Ferreira discloses the electricity-generating surface of claim 6, wherein the at least one surface of the cargo carrying vehicle is one of a transparent surface and a semitransparent surface, and wherein the conformal organic photovoltaic device is semitransparent and the pressure- sensitive adhesive is one of semitransparent and transparent such that light is capable of passing through the conformal organic photovoltaic device and the pressure-sensitive adhesive of the electricity-generating coating from either side (Pages 6-7, 11 and 18 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with fabric adhesive layer 104 which is a pressure sensitive adhesive (PSA) and substrate 102 can be made transparent or semitransparent allowing the device to harvest light from either side).

Regarding claim 17 Ferreira discloses the electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is flexible (Pages 6-7 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 is flexible allowing it to be bent and rolled into different shapes).  

Regarding claim 18 Ferreira discloses the electricity-generating surface of claim 6, wherein the conformal organic photovoltaic device is flexible and the pressure-sensitive adhesive is flexible (Pages 6-7 and 11 of Specification and Fig. 1 see: non-rigid photovoltaic device 100 with fabric adhesive layer 104 which is a pressure sensitive adhesive (PSA) is flexible allowing it to be bent and rolled into different shapes).  

Regarding claim 19 Ferreira discloses the electricity-generating surface of claim 1, wherein the at least one surface of the cargo carrying vehicle is an exterior surface of a component of the cargo carrying vehicle (Pages 33-34 and 49-50 of Specification and Figs. 11 and 22 see: non-rigid photovoltaic device 100 built into exterior tarpaulin, cover or canopy 1100 of a truck and non-rigid photovoltaic device 100 built into an exterior awning of a vehicle 2200 where the power from non-rigid photovoltaic device 100 is used to power electronic components or charge the battery of the vehicle).  

Regarding claim 21 Ferreira discloses the electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is configured to supply power for one or more electronic or electrical components or systems on the cargo carrying vehicle (Pages 49-50 of Specification and Fig. 22 see: non-rigid photovoltaic device 100 built into an awning of a vehicle 2200 where the power from non-rigid photovoltaic device 100 is used to power electronic components or charge the battery of the vehicle).

Claims 1-2, 11, 14-15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al (CN 104916722A, reference made to attached English machine translation).

Regarding claim 1 Wang discloses an electricity-generating surface of a cargo carrying vehicle designed to transport cargo on land to a destination, the cargo carrying vehicle including one or more electrical components or systems ([0002], [0004] see: car with solar roof system for powering vehicle functions requiring electricity), comprising: 
at least one surface of or attachable to the cargo carrying vehicle ([0008], [0049] Figs. 1-3 see: skylight glass 1 forming a surface of the solar vehicle sunroof); 
a conformal organic photovoltaic device applied and conformed to the at least one surface ([0008], [0025], [0027] Figs. 1-3 see: the solar cell sheet includes a photoelectric conversion layer 4 of an organic semiconductor thin film, where the solar cell sheet is bonded to conform to the curve of the sunroof skylight glass) and configured with electrical connections to supply power for the one or more electrical components or systems the cargo carrying vehicle ([0004] see: power from the solar cell is used to power vehicle functions such as interior ventilation, air purification, alarm system, and refrigeration and thus necessarily includes the electrical connections to supply power to these systems and components).  

Regarding claim 2 Wang discloses the electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is configured to be applied and conformed to the at least one surface of the cargo carrying vehicle by coating the conformal organic photovoltaic device onto the at least one surface of the cargo carrying vehicle ([0008], [0025], Figs. 1-3 see: ultra-thin glass substrate with same or similar skylight glass is coated with the first electrode, photoelectric conversion layer and second electrode in sequence to form the solar cell sheet).   

Regarding claim 11 Wang discloses the electricity-generating surface of claim 1, wherein a topography of the at least one surface of the cargo carrying vehicle includes at least one curved surface ([0008], [0027] Figs. 1-3 see: the sunroof of the car is curved).  

Regarding claim 14 Wang discloses the electricity-generating surface of claim 1, wherein the at least one surface of the cargo carrying vehicle is one of a transparent surface and a semi-transparent surface ([0008], [0027] Figs. 1-3 see: the surface is a transparent sunroof skylight glass 1).  

Regarding claim 15 Wang discloses the electricity-generating surface of claim 14, wherein the conformal organic photovoltaic device is semitransparent ([0040], [0046], Figs. 2-3 see: the photoelectric conversion layer 4 can be patterned for light transmission 7).  

Regarding claim 17 Wang discloses the electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is flexible ([0008], [0027] Figs. 1-3 see: the solar cell sheet is flexible).  

Regarding claim 20 Wang discloses the electricity-generating surface of claim 14, wherein the at least one surface of the cargo carrying vehicle is an interior surface of a component of the cargo carrying vehicle ([0008], [0027] Figs. 1-3 see: the solar cell sheet is applied to an interior surface of the skylight glass 1 of the car sunroof).  

Regarding claim 21 Wang discloses the electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is configured to supply power for one or more electronic or electrical components or systems on the cargo carrying vehicle ([0004] see: power from the solar cell is used to power vehicle functions such as interior ventilation, air purification, alarm system, and refrigeration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goelet (US 2017/0217586), and further in view of Conklin’693 (US 2015/0047693).

Regarding claim 1 Goelet discloses an electricity-generating surface of a cargo carrying vehicle designed to transport cargo on land to a destination, the cargo carrying vehicle including one or more electrical components or systems ([0019]-[0020], [0026]-[0028] Figs. 1-3 see: aeronautical car 10 configured for both ground travel and air travel and having a solar energy system 36 of solar panels 38 disposed on one or more portions of the aeronautical car where solar energy system 36 is electrically connected to electrical power system 32 for distribution to various systems and devices of aeronautical car 10), comprising: 
at least one surface of or attachable to the cargo carrying vehicle ([0026]-[0028] Figs. 1-3 see: one or more portions of the aeronautical car where solar energy system 36 of solar panels 38 are disposed); 
a conformal photovoltaic device applied and conformed to the at least one surface and configured with electrical connections to supply power for the one or more electrical components or systems the cargo carrying vehicle ([0026]-[0028] Fig. 3 see: solar energy system 36 of solar panels 38 disposed on one or more portions of the aeronautical car where solar energy system 36 is electrically connected to electrical power system 32 for distribution to various systems and devices of aeronautical car 10).
Goelet does not explicitly disclose where the photovoltaic device is a conformal organic photovoltaic device applied and conformed to the at least one surface.
Conklin’693 discloses an electricity-generating surface of a vehicle (para [0002] see: OPV devices as coatings for aircraft windows), the electricity-generating coating where a conformal organic photovoltaic device is configured to be applied and conformed to the surface of a cargo carrying vehicle (Abstract, [0020]-[0021], Fig. 2 see: conformal semitransparent OPV device 204 applied to base layer 206 (conventional commercial aircraft window) and Fig. 3 see: conformal semitransparent OPV device 304 applied to base layer 306 (conventional commercial aircraft window)) and configured to supply power for one or more electronic or electrical components or systems at least one of on-board and off-board the cargo carrying vehicle ([0008]-[0009], [0020]-[0021], see: OPV device provides electricity to power mission-critical systems and or maintenance loads on-board the aircraft). Conklin’693 discloses this conformal organic photovoltaic device advantageously can be applied to transparent surfaces (windows) to allow them to be power generating windows, can be placed on the interior of the vehicle to simplify device application and wiring and providing increased protection while maintaining vehicle aesthetics ([0005], [0008]).
Goelet and Conklin’693 are combinable as they are both concerned with the field of solar cells applied to vehicles.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the electricity generating surface of Goelet in view of Conklin’693 such that the photovoltaic device of Goelet includes a conformal organic photovoltaic device applied and conformed to at least one surface of Goelet as taught by Conklin’693 (Conklin’693, Abstract, [0020]-[0021], Fig. 2 see: conformal semitransparent OPV device 204 applied to base layer 206 (conventional commercial aircraft window) and Fig. 3 see: conformal semitransparent OPV device 304 applied to base layer 306 (conventional commercial aircraft window)) as Conklin’693 teaches this conformal organic photovoltaic device advantageously can be applied to transparent surfaces (windows) to allow them to be power generating windows, can be placed on the interior of the vehicle to simplify device application and wiring and providing increased protection while maintaining vehicle aesthetics (Conklin’693, [0005], [0008]).

Regarding claim 2 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches wherein the conformal organic photovoltaic device is configured to be applied and conformed to the at least one surface of the cargo carrying vehicle by coating the conformal organic photovoltaic device onto the at least one surface of the cargo carrying vehicle (Abstract, [0020]-[0021], Fig. 2 see: conformal semitransparent OPV device 204 applied to base layer 206 (conventional commercial aircraft window) and Fig. 3 see: semitransparent OPV device 304 applied to base layer 306 (conventional commercial aircraft window) where said OPV device is conforming to the shape of the base layer (aircraft window)).  

Regarding claim 3 modified Goelet discloses the electricity-generating surface of claim 2, and Conklin’693 teaches, wherein the conformal organic photovoltaic device is coated directly onto the at least one surface of the cargo carrying vehicle (Abstract, [0021], Fig. 3 see: conformal semitransparent OPV device 304 coated directly to base layer 306 (conventional commercial aircraft window)).  

Regarding claim 4 modified Goelet discloses the electricity-generating surface of claim 3, and Conklin’693 teaches, wherein the conformal organic photovoltaic device is coated directly onto the at least one surface of the cargo carrying vehicle such that a topography of the conformal organic photovoltaic device conforms to a topography of the at least one surface of the cargo carrying vehicle (Abstract, [0021], [0023], Figs. 3 and 5 see: conformal semitransparent OPV device 304/504 coated directly to base layer 306/506 (conventional commercial aircraft window) where the conformal semitransparent OPV device 304 conforms to the shape of the base layer 306).  

Regarding claim 5 modified Goelet discloses the electricity-generating surface of claim 4, and Conklin’693 teaches,, wherein the conformal organic photovoltaic device is coated directly onto the at least one surface of the cargo carrying vehicle without any space or entrapped air being present between the conformal organic photovoltaic device and the at least one surface of the cargo carrying vehicle such that theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 topography of the conformal organic photovoltaic device directly conforms to the topography of the at least one surface of the cargo carrying vehicle (Abstract, [0021], [0023], Figs. 3 and 5 see: conformal semitransparent OPV device 304/504 coated directly to base layer 306/506 (conventional commercial aircraft window) where the conformal semitransparent OPV device 304/504 is directly coated to the base layer 306/506 and thus is considered to conform to said base layer without space or air trapped there between).  

Regarding claim 6 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, further comprising: a pressure-sensitive adhesive on the conformal organic photovoltaic device, wherein the conformal organic photovoltaic device is configured to be applied and conformed to the at least one surface of the cargo carrying vehicle by adhering and conforming the pressure-sensitive adhesive of the conformal organic photovoltaic device onto the at least one surface of the cargo carrying vehicle (Abstract, [0020], [0022], Figs. 2 and 4 see: conformal semitransparent OPV device 204/404 directly adhered to base layer 206/406 (conventional commercial aircraft window) through pressure-sensitive adhesive layer 205/505).  

Regarding claim 7 modified Goelet discloses the electricity-generating surface of claim 6, and Conklin’693 teaches, wherein the pressure-sensitive adhesive of the conformal organic photovoltaic device is configured to be adhered and conformed directly onto the at least one surface of the cargo carrying vehicle (Abstract, [0020], [0022], Figs. 2 and 4 see: pressure-sensitive adhesive layer 205/505 conforming and directly adhered to base layer 206/406 (conventional commercial aircraft window)).  

Regarding claim 8 modified Goelet discloses the electricity-generating surface of claim 6, and Conklin’693 teaches, wherein the pressure-sensitive adhesive of the conformal organic photovoltaic device is configured to be adhered and conformed directly onto the at least one surface of the cargo carrying vehicle such that a topography of the conformal organic photovoltaic device conforms to a topography of the at least one surface of the cargo carrying vehicle (Abstract, [0020], [0022], Figs. 2 and 4 see: conformal semitransparent OPV device 204/404 directly adhered to base layer 206/406 (conventional commercial aircraft window) through pressure-sensitive adhesive layer 205/505 and conforming to the shape of the surface of base layer 206/406).  

Regarding claim 9 modified Goelet discloses the electricity-generating surface of claim 8, and Conklin’693 teaches, wherein the pressure-sensitive adhesive of the conformal organic photovoltaic device is configured to be adhered and conformed directly onto the at least one surface of the cargo carrying vehicle without any space or entrapped air being present between the pressure-sensitive adhesive of the conformal organic photovoltaic device and the at least one surface of the cargo carrying vehicle such that the topography of the conformal organic photovoltaic device directly conforms to the topography of the at least one surface of the cargo carrying vehicle (Abstract, [0020], [0022], Figs. 2 and 4 see: conformal semitransparent OPV device 204/404 directly adhered to base layer 206/406 (conventional commercial aircraft window) through pressure-sensitive adhesive layer 205/505 and conforming to the shape of the surface of base layer 206/406 and where lamination of the coating occurs with vacuum assistance to remove entrained air).

Regarding claim 10 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, wherein a topography of the at least one surface of the cargo carrying vehicle includes at least one planar surface (Abstract, [0020]-[0021], Figs. 2-3 see: planar conformal semitransparent OPV device 204/304 on base layer 206/306).  

Regarding claim 11 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, wherein a topography of the at least one surface of the cargo carrying vehicle includes at least one curved surface (Abstract, [0022]-[0023], Figs. 4-5 see: curved conformal semitransparent OPV device 404/504 on base layer 406/506).  

Regarding claim 12 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, wherein a topography of the at least one surface of the cargo carrying vehicle includes a combination of at least one planar surface and at least one curved surface (see: the electricity-generating coating of Conklin’693 can be applied to planar surfaces ([0020]-[0021], Figs. 2-3) and curved surfaces ([0022]-[0023], Figs. 4-5)).  

Regarding claim 13 modified Goelet discloses the electricity-generating surface of claim 1, and Goelet discloses wherein the at least one surface of the cargo carrying vehicle is a non-transparent surface ([0026]-[0028] Figs. 1-3 see: one or more portions of the aeronautical car where solar energy system 36 of solar panels 38 are disposed include non-transparent portions such as the wings and hood).  Furthermore, Conklin’693 recites in para [0001] that copending US application 7006/0144PUS01 is incorporated by reference in its entirety which corresponds to the prior cited art of Conklin’190 (US 2015/0083190, a.k.a. attorney docket no: 7006/0144PUS01) where Conklin’190 likewise teaches wherein the at least one surface of the cargo carrying vehicle is a non-transparent surface ([0002], [0007]-[0008] see: OPVs can be applied to the external surface of a commercial aircraft including the fuselage, wing, tail and strut which comprise non-transparent surfaces).

Regarding claim 14 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, wherein the at least one surface of the cargo carrying vehicle is one of a transparent surface and a semi-transparent surface ([0020]-[0023], Figs. 2-5 see: the base layers the semitransparent OPV devices are applied to are transparent windows).  

Regarding claim 15 modified Goelet discloses the electricity-generating surface of claim 14, and Conklin’693 teaches, wherein the conformal organic photovoltaic device is semitransparent ([0020]-[0023], Figs. 2-5 see: semitransparent OPV devices).  

Regarding claim 16 modified Goelet discloses the electricity-generating surface of claim 6, and Conklin’693 teaches, wherein the at least one surface of the cargo carrying vehicle is one of a transparent surface and a semitransparent surface ([0020], [0022], Figs. 2, and 4 see: base layers 206/406 are windows), and wherein the conformal organic photovoltaic device is semitransparent ([0020], [0022], Figs. 2, and 4 see: semitransparent OPV devices 204/404) and the pressure- sensitive adhesive is one of semitransparent and transparent such that light is capable of passing through the conformal organic photovoltaic device and the pressure-sensitive adhesive of the electricity-generating coating from either side ([0019]-[0020], [0022], Figs. 2, and 4 see: semitransparent pressure-sensitive adhesive 205/405 and thus capable of allowing light to pass through from either side of the device).

Regarding claim 17 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, wherein the conformal organic photovoltaic device is flexible ([0019]-[0023], Figs. 2-5 see: semitransparent OPV devices are flexible).  

Regarding claim 18 modified Goelet discloses the electricity-generating surface of claim 6, and Conklin’693 teaches, wherein the conformal organic photovoltaic device is flexible and the pressure-sensitive adhesive is flexible ([0019]-[0020], [0022], Figs. 2, and 4 see: semitransparent pressure-sensitive adhesive 205/405 is flexible and the semitransparent OPV devices 204/404 are flexible).  

Regarding claim 19 modified Goelet discloses the electricity-generating surface of claim 1, and Conklin’693 teaches, wherein the at least one surface of the cargo carrying vehicle is an exterior surface of a component of the cargo carrying vehicle ([0008] see: the coating can be applied to either the exterior or interior of the aircraft window).  

Regarding claim 20 modified Goelet discloses the electricity-generating surface of claim 14, and Conklin’693 teaches, wherein the at least one surface of the cargo carrying vehicle is an interior surface of a component of the cargo carrying vehicle ([0008] see: the coating can be applied to either the exterior or interior of the aircraft window).  

Regarding claim 21 modified Goelet discloses electricity-generating surface of claim 1, wherein the conformal organic photovoltaic device is configured to supply power for one or more electronic or electrical components or systems on the cargo carrying vehicle (Goelet, [0026]-[0028] Fig. 3 see: solar energy system 36 of solar panels 38 disposed on one or more portions of the aeronautical car where solar energy system 36 is electrically connected to electrical power system 32 for distribution to various systems and devices of aeronautical car 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726